Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Rejections 

A Final Office Action was mailed to the applicants on 01/04/2022. Around 01/10/2022, the attorney for the applicants called and requested for an English translation of the Chinese article cited in the office action, viz., Bian et al, “Effects of pH Value on Electrochemical Cleaning with Diamond Film Electrode,” Microanodic Technology, Nov. 2007 (hereinafter called Bian). As requested by the applicants, an English translation of the Bian article is attached in this office action. Since the applicants were not having the English translation of the Bian article earlier, the time period for response to the office action is being reset from the mailing date of this office action.

Claim Objections 

Claims 1 and 4 are objected to because of the following informalities: Appropriate correction is required 

Regarding claim 1, the limitation "high rates of reaction of pollutant destruction in the wastewater which is over five times and as much as fifty times higher or more than that which equates to 100% current efficiency” appears to have a grammatical error, because “is” is used with plural “rates.”



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor the inventor(s), at the time the application was filed, had possession of the claimed invention. 

While there is written description support for cycling the pH value of the electrolytes about a target pH setpoint within a pH range of 0.25 pH units approximately every fifteen minutes (see paragraph 0015), there appears to be insufficient written description support for the recited limitation “the pH value of the electrolytes is cyclically varied about the target pH setpoint at a rate of change of 0.25 pH units in a time greater than fifteen minutes.”

The following is a quotation of 35 U.S.C. 112(b):


Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 2-3, it is unclear how “allowing and adjusting pH of electrolytes” is different from simply “adjusting pH of electrolytes.”

Further, with respect to the limitation "to achieve high rates of reaction of pollutant destruction in the wastewater which is over five times and as much as fifty times higher or more than that which equates to 100% current efficiency,” any ratio (five times and as much as fifty times higher) requires both a numerator and a denominator. While it is clear that the numerator is rate of reaction of pollutant destruction in the wastewater achieved using the claimed method, the denominator is unclear. It is unclear if the denominator is the rate of reaction of pollutant destruction in the wastewater achieved when having the same reaction condition as the numerator, but without using the claimed pH control step.

Regarding claim 4, with respect to the limitation "a rate of change of 0.25 pH units in a time greater than fifteen minutes,” the unit for the parameter “rate of change” should be pH units/minute instead of pH units.

Claims 3 and 4 are rejected, because they also depend from the rejected claim 1. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al, “Effects of pH Value on Electrochemical Cleaning with Diamond Film Electrode,” Microanodic Technology, Nov. 2007, in view of Carey et al. (Carey), U.S. Patent 5,399,247, in view of Korean patent application publication no. KR 101833833 (hereinafter called Won).

Regarding claims 1 and 4, Bian discloses an electro-oxidation process to decompose organic contaminants in an electrochemical cell containing boron doped diamond electrodes, 
Bian does not disclose that the electrolyte is wastewater, and optimizing the required rate of pH variation to achieve high rates of reaction of pollutant destruction.
Carey discloses a method of electro-oxidation of wastewater being in an electrochemical cell containing boron doped diamond electrodes (see abstract).
Won is directed to an electrochemical water treatment device for removing contaminants from wastewater, and teaches that the electrochemical water treatment device comprises a pH sensor for measuring pH of the waste water; and further teaches that a control unit calculates the pH unit variation rate (d pH / d t) and based on a comparison of the pH change rate with a previously set reference rate of change, controls a direct current power supply of the electrochemical water treatment device (pages 10 and 11).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Bian to be suitable for destroying pollutants in wastewater as taught by Carey, and for optimizing the required rate of pH variation to achieve high rates of reaction of pollutant destruction.
The limitation “to achieve high rates of reaction of pollutant destruction in the wastewater which is over five times and as much as fifty times higher or more than that which equates to 100% current efficiency,” is considered to be an intended result and would be reasonably expected to be achieved because the method taught by Bian in view of Carey and Won meets all the claimed steps.
Regarding claim 3, it was known in the art that different pH levels are suitable for different electrooxidation reactions.

Response to Arguments 

Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 102 and 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejections. 

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/SALIL JAIN/Examiner, Art Unit 1795